Exhibit99.2 Perceptive Life Sciences Master Fund Ltd. 499 Park Avenue, 25th Floor New York, NY 10022 Tang Capital Partners, LP 4401 Eastgate Mall San Diego, CA92121 January 12, 2009 VIA HAND DELIVERY AND ELECTRONIC MAIL (Investor@penwest.com) Nominating and Governance Committee c/o Corporate Secretary Penwest Pharmaceuticals Co. 39 Old Ridgebury Road, Suite 11 Danbury, Connecticut 06810-5120 Re: Recommendations for Nominees for Election as Directors at the 2009 Annual Meeting of Shareholders of Penwest Pharmaceuticals Co. Ladies and Gentlemen: Perceptive Life Sciences Master Fund
